Citation Nr: 1715583	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  04-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability, to include arthritis.

3.  Entitlement to service connection for left hand arthritis.

4.  Entitlement to ratings for a right knee disability in excess of 10 percent prior to January 12, 2011, and in excess of 30 percent from March 1, 2012.

5.  Entitlement to an effective date prior to April 18, 2008 for an award of service connection for right knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to January 1971 and from January to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2010 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  An October 2010 Board decision denied service connection for low back and left knee disabilities and left hand arthritis (and also granted service connection for a right knee disability.  A December 2010 rating decision implemented the Board's grant of service connection for a right knee disability (arthritis), assigning a 10 percent rating and an effective date of April 18, 2008.  The Veteran disagreed with the rating and the effective date assigned.  He appealed the Board's October 2010 denials of service connection for low back, left knee, and left hand arthritis disabilities to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated October 2011, granted a Joint Motion for Partial Remand (Joint Motion) by the parties.  In June 2012, the Board remanded these matters for additional development of the record and to ensure due process.  

A January 2015 rating decision assigned a 30 percent rating for the now post-total knee replacement (TKR) right knee disability effective October 27, 2014.  A June 2016 rating decision found clear and unmistakable error in the January 2015 rating decision, and assigned a 100 percent rating for the post-TKR right knee disability from January 12, 2011, and a 30 percent rating from March 1, 2012.  [As the right knee disability was rated totally disabling from January 12, 2011 to March 1, 2012, that period of time is no longer for consideration.]

In April 2017 the Veteran designated the American Legion as his representative.  

The issues of service connection for (unspecified) residuals of exposure to Agent Orange, hypertension and diabetes were raised in a July 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of service connection for low back, left knee, and left hand arthritis disabilities are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  Prior to January 12, 2011, the Veteran's right knee arthritis was not shown to be manifested by flexion less than to 110 degrees or extension less than limited at 10 degrees, and subluxation or instability was not shown; from March 1, 2012, residuals of severe painful motion or weakness, are not shown, the post-TKR right knee disability has been manifested by complaints of pain, but muscle strength has been full (5/5) on flexion and extension and flexion, flexion has been to no less than to 90 degrees (even upon repetitive testing) and extension has been to no less than limited at 10 degrees (even with pain and use considered), and the knee is not ankylosed.   

2.  The Veteran's initial claim seeking service connection for a right knee disability was received by VA on April 14, 2008.




CONCLUSIONS OF LAW

1.  Ratings for the Veteran's right knee disability in excess of 10 prior to January 12, 2011 and/or in excess of 30 percent from March 1, 2012 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§  4.3, 4.71a, Diagnostic Codes (Code) 5055, 5260, 5261 (2016).

2.  An effective date of April 14, 2008 is warranted for the award of service connection for a right knee disability.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400(b)(2) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As these matters are on appeal from the initial rating and effective date of award assigned with the award of service connection, statutory notice had served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issues seeking an increased initial rating and an earlier effective date for the award.  A notice deficiency is not alleged.

The Veteran's VA and private medical records have been secured.  He was afforded adequate VA examinations to assess the severity of his right knee disability.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.



Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's claim for VA benefits was received by VA on April 14, 2008.  The record includes only Part A of the claim form (which does not include identification of the benefit sought).  The AOJ contacted the Veteran to clarify the benefit sought, and a July 2008 report of contact notes that he indicated that in part he seeks compensation for disabilities of the knees.

Private medical records show that in June 2008, the Veteran walked with an antalgic gait.  Examination of the right knee found that he had an increase in varus deformity, effusion and crepitant range of motion.  He had received multiple injections with viscosupplementation, which gave him some relief.  It was noted that he wore a brace, with limited success.  The impression was severe right knee degenerative joint disease, refractory to conservative management.  

On September 2008 VA joints examination, the Veteran complained of pain, soreness and tenderness of the right knee.  It was noted that he wore a right knee brace.  Examination of the knee found that he lacked 10 degrees of full extension and could flex to 110 degrees.  [In a June 2016 addendum, the examiner clarified that right knee flexion on September 2008 examination was 110 degrees, and not 10 degrees (as was noted on the examination report)].  There was pain throughout the range of motion.  Repetitive use increased the pain.  No flare-ups were noted.  The knees were stable, but there was increased varus.  The diagnosis was postoperative right knee degenerative arthritis.  

In November 2009, a private orthopedic surgeon wrote that the Veteran had developed severe degenerative joint disease of the right knee, which he had been treating conservatively for years.  He stated that the Veteran would eventually require a right TKR.

The Veteran underwent a right total knee arthroplasty on January 12, 2011.  

On December 2014 VA knee examination, the Veteran stated that his right knee swells occasionally.  He noted that he did not have flare-ups that impacted knee function.  Examination found flexion to 125 degrees and extension limited at 5 degrees.  There was no objective evidence of pain.  There was no additional limitation of motion following repetitive use testing.  His functional loss was manifested by less movement than normal, pain on movement and swelling.  There was no deformity, weakened movement, excess fatigability, atrophy, instability, disturbance of locomotion or interference with sitting, standing and weight-bearing.  It was noted that pain, weakness and fatigability could significantly limit functional ability during flare-ups or when the joint was used repeatedly over time.  The examiner indicated that there was an additional 5 degree loss of extension due to pain, weakness, fatigability or incoordination.  There was no tenderness or pain to palpation.  Muscle strength testing was 5/5 on flexion and extension.  There was 1+ lateral instability (noted as slight).  There was no posterior or medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner indicated that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion following the right TKR, and opined that the right knee disability impacted on the Veteran's ability to work.  It was noted that he could lift 20 pounds, walking was limited to 75 yards at a time, and that he could walk three to four hours in an eight-hour day.  He could sit or stand for one hour at a time or for three to four hours in an eight-hour day.  The diagnoses were right knee sprain/strain with instability, right knee degenerative joint disease, right total knee arthroplasty and right knee meniscectomy

On January 2015 VA knee examination, the Veteran denied flare-ups that impacted right knee function.  Examination found flexion to 95 degrees and extension was limited at 5 degrees.  There was pain on motion.  The Veteran was able to perform repetitive use testing (with an additional 5 degree loss of flexion).  His functional loss was manifested by less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  There was no tenderness or pain to palpation.  Muscle strength testing was 5/5 on flexion and extension.  All joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had intermediate degrees of residual weakness, pain or limitation of motion from the right total knee arthroplasty.  It was noted that he regularly used a cane for ambulation.  With the bilateral knee conditions, he could lift 15 pounds, walk for 40 feet at a time or 100 yards in an eight-hour day, and sit or stand for five minutes at a time or 25 minutes in an eight-hour day.  The diagnoses were right knee osteoarthritis, right total knee arthroplasty and right knee meniscectomy.

On November 2015 VA knee examination right knee range of motion was noted to be abnormal, right knee flexion was to 130 degrees and extension was to 0 degrees.  It was noted that there was pain that caused functional loss.  Pain was noted on weight bearing, and palpation.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  Muscle strength testing was 5/5 on flexion and extension.  There was no evidence of muscle atrophy or ankylosis.  There was no history of recurrent subluxation or lateral instability of the right knee.  Recurrent effusion was not noted.  The Veteran was noted to have intermediate degrees of residual weakness, pain or limitation of motion.  He wore a brace and used a cane regularly.  The Veteran's bilateral knee disability impacted his ability to work, but the examiner indicated he would be able to do light work. 

	Increased rating 

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with an award of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Under Code 5260, a 30 percent rating is to be assigned when flexion of the leg is limited to 15 degrees, a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.

Under Code 5261, a 50 percent rating is to be assigned when leg extension is limited at 45 degrees; a 40 percent rating when it is limited at 30 degrees; a 30 percent rating when it is limited at 20 degrees; a 20 percent rating when it is limited at 15 degrees; a 10 percent rating when it is limited at 10 degrees; and a 0 percent rating when it is limited at 5 degrees.  38 C.F.R. § 4.71a.

Under Code 5262 (for impairment of tibia and fibula) a 40 percent rating is warranted for nonunion with loose motion requiring brace, and a 30 percent rating is warranted for malunion with marked knee or ankle disability.  38 C.F.R. § 4.31a.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

A 30 percent rating is to be assigned for other knee disability manifested by recurrent subluxation or instability when severe; a 20 percent rating when moderate.  38 C.F.R. § 4.71a, Code 5257.

In addition to separate ratings being assignable for arthritis with limitation of motion and for instability, separate ratings may also be assigned for compensable limitations of flexion and extension, each.  VAOPGCPREC 9-2004.  

A 100 percent rating is assigned for knee replacement (prosthesis) for 1 year following implantation of the prosthesis.  A 60 percent rating is to be assigned with chronic residuals consisting of severe painful motion or weakness in the extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Code 5055.

Under Code 5256, a 60 percent rating is assigned for extremely unfavorable ankylosis of the knee in flexion at an angle of 45 degrees or more.  With flexion between 20 degrees and 45 degrees, a 50 percent rating is to be assigned and with flexion between 10 and 20 degrees, a 40 percent rating is to be assigned.  With ankylosis at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, a 30 percent evaluation is to be assigned.  38 C.F.R. § 4.71a,.

Regarding the appeal for a rating in excess of 10 percent for right knee degenerative joint disease prior to January 12, 2011, there is limited evidence showing the severity of the right knee disability during this time period.  Private medical records show that the Veteran received injections for relief of right knee pain, but clinical findings were not recorded.  A September 2008 VA examination shows that range of motion of the right knee was from 10 to 110 degrees.  These findings support the 10 percent rating that was assigned.  To warrant a higher rating for limitation of extension, extension would have to be limited at 15 degrees, .  There is no evidence of such limitation.  Although flexion was limited, it was not to a compensable degree (to 45 degrees or less), and a separate rating for limitation of flexion is not warranted.  September 2008 examination found the knees stable, and a separate rating under Code 5257 is also not warranted.  In summary, a schedular rating for the right knee disability in excess of 10 is not warranted (either under any individual code or under a combination of diagnostic codes) based on the factual data in the record. 

As was not above , the Veteran underwent a right TKR on January 12, 2011, and the period from that date until March 1, 2012 is not for consideration (as a total disability rating was assigned).  A 30 percent (minimum schedular under Code 5055) rating has been assigned for the post-TKR right knee disability March 1, 2012.  To warrant a higher rating the evidence would have to show either chronic residuals of severe painful motion or weakness (for a 60 percent rating under Code 5055) or intermediate degrees of residual weakness, pain or limitation of motion (warranting a rating in excess of 30 percent) by analogy to Codes 5256, 5261, or 5262.  

Addressing first the criteria for the 60 percent rating, the Board notes that while the December 2014 and January and November 2015 VA examinations all found decreased range of motion of the right knee.  Notably, the motion limitations  found were of insufficient degree to warrant a compensable rating for limitation of limitation of flexion, or to warrant a rating in excess of 10 percent for limitation of extension (see December 2014 VA examination report when extension was limited by 5 degrees and there was an additional 5 degree loss of extension noted to be due to pain, weakness, fatigability or incoordination).  The examination reports of the additional limitations of motion due to pain do not support the Veteran's allegation that he has severe painful motion.  The examination findings likewise do not support a finding of severe residual weakness.  Examinations of muscle strength testing found muscle strength full (5/5) with both flexion and extension on each examination.  The November 2015 examiner also noted there was no muscle atrophy.  While the examiners have opined that right knee movement is weakened, severe weakness is simply not shown, and a 60 percent schedular rating under Code 5055 is not warranted.  

Turning to the possibility of an intermediate rating (between 30 and 60 percent), all three VA examinations found that the Veteran had intermediate degrees of residual weakness, pain or limitation of motion.  Code 5055 directs that intermediate degrees of residual weakness, pain or limitation of motion be rated by analogy to Codes 5256 (for ankylosis), 5261 (for limitation of extension), or 5262 (for impairment or tibia and fibula with malunion or nonunion).  A higher (40 percent) rating under Code 5256 is warranted for ankylosis at 10 to 20 degrees.  No examination found the Veteran to have ankylosis of the right knee, nor is it alleged that the right knee is ankylosed.  Consequently, a rating by analogy to Code 5256 is not warranted.  Under Code 5261, a rating in excess of 30 percent (40 percent) is warranted when extension is limited by 30 degrees.  At most, even with factors of pain, fatigability, weakness, and incoordination considered, extension has been found to be limited by no more than 10 degrees (on December 2014 VA examination).  Consequently, rating by analogy to Code 5261 would be of no benefit to the Veteran.   Under Code 5262 a 40 percent (maximum) rating is warranted for nonunion of tibia/fibula with loose motion, requiring a brace.  While the Veteran wears a brace, no examination has found bony nonunion (or equivalent post-TKR pathology) requiring wearing of a brace.  Accordingly, an intermediate (between 30 and 60 percent) rating is not warranted by analogy to any of the schedular criteria specified for consideration.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and related impairment associated with the right knee disability (to include pain, weakness, and limitation of motion) are encompassed by the criteria for the schedular ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has the Veteran specifically alleged, that his right knee disability prevents him from being gainfully employed.  The recent VA examinations suggest that the Veteran would have difficulty employment requiring walking, prolonged standing, or lifting (i.e., participating in physically demanding types of employment).  Notably, the November 2015 VA examiner found that the Veteran would be able to engage in light work, and there is nothing in the record to suggest that the right knee disability would impact significantly on sedentary employment.  Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised in the context of the instant claim for increase.

\

Earlier effective date for the award of service connection for right knee disability

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the later of the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

The record shows that on April 14, 2008 VA received a claim for VA benefits (Part A, only, which did not include specification of the benefit sought).  In July 2008 the AOJ contacted the Veteran, and obtained clarification that his claim was in part for compensation for disability of the knees.  An October 2008 rating decision denied service connection for a right knee disability (significantly, noting that the claim was received April 14, 2008.  The Veteran appealed that denial to the Board; the Board granted his appeal; and a December 2010 rating decision implemented the Board's grant, assigning an effective date of April 18, 2008 (indicating that was the date of claim).

Notably, the Veteran has not presented any theory of entitlement for an earlier effective date for the award of service connection nor has he expressed what effective date for the award he considers to be appropriate.  

The (incomplete) claim received on April 14 is the earliest in the record received by VA expression by the Veteran of intent to seek service connection (as was subsequently clarified) for a right knee disability.  The record does not reflect that prior to that date he submitted to VA a formal claim (or an informal communication) indicating that he was seeking service connection for a right knee disability.  He has not alleged otherwise.  Under these circumstances, there is no basis in the governing law, outlined above for an effective date prior to April 14, 2008 for the award.

The RO erroneously assigned April 18, 2008 as the effective date for the award of service connection for the Veteran's right knee disability, indicating that April 18, 2008 was the date the claim was received.  That finding is consistent with what is shown by record (and what was found by the AOJ in a prior, October 2008, rating decision).  Accordingly, the Board finds that the appropriate effective date for the Veteran's award of service connection for a right knee disability is, as stated above, an earlier (by 4 days) date of April 14, 2008.  The Board acknowledges, that this award of a 4 day earlier effective date will have no effect on compensation paid.  It is being made for the purpose of a technical correction in the record.

The law is clearly dispositive in this matter.  As the Veteran's claim was received on April 14, 2008, that is the appropriate effective date for the award of service connection for his right knee disability.


ORDER

Ratings for the Veteran's right knee disability in excess of 10 percent prior to January 12, 2011 and/or in excess of 30 percent from March 1, 2012 are denied.

An earlier effective date of April 14, 2008 is granted for the award of service connection for the Veteran's right knee disability, subject to the regulations governing payment of monetary awards.





REMAND

Regarding the claims of service connection for low back, left knee and left hand disabilities, the Board's June 2012 remand ordered examinations to ascertain the etiology of such disorders.  The Board finds that the opinions offered on the examinations conducted are not fully responsive to the Board's remand instructions, and are inadequate for rating purposes, requiring corrective action.

Regarding the low back, the Joint Motion by the parties found that a September 2008 VA examiner did not provide an adequate rationale for the opinion offered, and instructed that any future examination must consider the Veteran's reported history (including his report of a 1970 back injury when he was thrown from a Jeep that hit a mine; an injury to the back in the 1990's, when mild right-sided back strain was diagnosed; and his complaints of back problems from carrying rucksacks, equipment and a machinegun in Vietnam).  On November 2015 VA examination, the examiner (who found the Veteran's back disability was due to the natural aging process) referred to a Jeep accident in 1970 and noted that the Veteran had increased symptoms in 2000, but did not mention the back strain diagnosed in 1990, or comment on the significance of the 1970 (service) and 1979 VA (when slight limitation of lumbar motion and lumbar pain on back percussion was noted) findings.  

Regarding the left knee, the Joint Motion noted that the September 2008 VA examiner observed that the Veteran had "systemic arthritis in both knee" and that therefore it was a "natural occurring phenomenon".  The Joint Motion noted that in the VHA advisory opinion thereafter obtained by the Board the provider noted the VA examiner's mention of systemic, but indicated he could find no mention in the record of systemic arthritis (calling into question the adequacy of the VA examination).  The Board's 2012 remand directed the examination ordered to discuss the September 2008 opinion (as well as the consulting VHA physician's observation that systemic arthritis was not shown).  The November 2015 examination did not comply with those instructions.

Regarding left hand arthritis, the Joint Motion noted that the September 2008 VA examiner had opined that it was a natural occurring phenomenon, but had not included rationale for the conclusion.  The Joint Motion further found that while the examiner was asked to opine whether the left hand arthritis was secondary to the service connected superficial wound over the head of the third metacarpal, the examiner was not asked to opine whether or not the arthritis was related to the gunshot wound the Veteran sustained in service (i.e., both direct and secondary theories of service connection were no addressed).  The Board's remand instructions ordered that the examination should address both direct and secondary service connection theories of entitlement.  The November 2015 VA examination (with a June 2016 addendum ) appear to have addressed both theories of entitlement.  However, the opinion regarding secondary service connection did not adequately address whether or not the left hand arthritis was aggravated by the service-connected left third metacarpal scar.

As the examinations were noncompliant with the Board's remand directives, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance)

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist n (one who has not previously examined the Veteran/offered an opinion in this matter), for review, and to provide medical advisory opinions regarding the etiology of the Veteran's low back, left knee (to include arthritis), and left hand (to include arthritis), disabilities.  (If further examination of the Veteran is deemed necessary for an opinion sought, such should be arranged.)

Regarding the low back, the opinion provider should opine whether such disability is at least as likely as not (a 50 percent or better probability related to the Veteran's service/injury therein.  The opinion must specifically include discussion of the Veteran's reported 1970 injury when he was thrown from a Jeep that hit a mine, the back injury in the 1990's when right-sided back strain was diagnosed, the abnormal findings on VA examination in 1979, and the Veteran's reports of strenuous activities in service, including carrying rucksacks, equipment, and a machinegun.

Regarding the left knee, the provider should opine whether such disability is at least as likely as not related to the Veteran's service/injury therein, considering the reports of the Veteran being thrown from a Jeep and his descriptions of strenuous activities in service.  The examiner must comment on the opinions by the VA examiner in September 2008 that the Veteran had systemic arthritis in the knees, and the by the VHA physician indicating he did not (reconciling the opinions).  If the Veteran is found to have systemic arthritis in the left knee, the provider should discuss the significance of such finding.

Regarding left hand arthritis, the provider should opine (with explanation of rationale) whether it is directly related to the Veteran 's service/including as due to the gunshot wound he sustained therein, and if it is determined to not directly related to service, opine whether it is at least as likely as not (a 50% or higher probability) that such disability was caused or aggravated (the opinion must address aggravation) by the service-connected left third metacarpal scar.

The consulting provider must include rationale with all opinions.

2.  The AOJ should then review the record, and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


